Citation Nr: 0500719	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-30 886	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for the 
service connected shrapnel wound of the left lower lumbar 
region involving muscle group XX.

2.  Entitlement to a rating in excess of 20 percent for the 
service connected shrapnel wound of the left upper arm and 
scapula involving muscle groups IV and VI.

3.  Entitlement to a rating in excess of 10 percent for the 
service connected shrapnel wound of the right dorsal spine 
region involving muscle group XX.

4.  Entitlement to a rating in excess of 10 percent for the 
service connected scar of the left forearm and hand.

5.  Entitlement to a rating in excess of 10 percent for the 
service connected shrapnel wound of the right calf involving 
muscle group XI.

6.  Entitlement to a compensable rating for the service 
connected multiple scars of the scalp.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
January 1969 to January 1971.

2.	On December 28, 2004, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2004).  The appellant 
has withdrawn this appeal and, hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


